*257
ORDER

PER CURIAM.
Dorise Robinson (“Driver”), a school bus driver, appeals from the trial court’s judgment suspending her driving privileges for one year for her refusal to take or failure to pass a drug test. On appeal, Driver argues the trial court erred in suspending her driving privileges because: (1) federal law did not require her to submit to a drug test under the circumstances; and (2) even if federal law did require her to submit to a drug test, her conduct did not constitute a refusal under federal law.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. The parties have been furnished with a memorandum for their purposes only explaining the reasons for this order affirming the judgment pursuant to Rule 84.16(b).